Citation Nr: 0020765	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.

2.  In November 1992, the veteran's claim of entitlement to 
service connection for a back disability was denied by the 
RO.  The veteran was notified of this determination in 
December 1992.  A timely notice of disagreement to this 
determination was not received at the RO.

3.  The additional evidence obtained since the RO's 
unappealed rating determination is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to adjudicate fairly the claim of 
entitlement to service connection for a back disability.

4.  Even assuming the claimant "engaged in combat with the 
enemy," his evidentiary assertions as to events claimed as 
"stressors" in service are either not credible, not 
consistent with the "circumstances, conditions, or 
hardships" of service or are rebutted by "clear and 
convincing evidence to the contrary." 

5.  The veteran is not credible as to his evidentiary 
assertions concerning subjective symptoms of claimed service 
related PTSD.

6.  There is no credible diagnosis of PTSD based on an 
alleged "stressor" event in service and credible evidence 
of subjective symptoms of PTSD related to service.

7.  The most probative competent medical evidence of record 
fails to diagnose the veteran with PTSD related to service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
of service connection for a back disability has not been 
submitted.  Accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107(a) (1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from June 1966 to January 
1974 in the United States Air Force.  Service personnel 
records that have been obtained by the RO indicate that the 
veteran served in Vietnam from April 1969 to February 1970.  
He was assigned as a cook with the 832d Civil Engineering 
Squadron, Da Nang Air Force Base.  A computer print out of 
service administrative data contains a line headed "Combat - 
Record" with an entry "Tet 69."  His decorations and 
awards reflect the Vietnam Service and Campaign Medals, but 
there are no service awards and decorations indicating his 
personal participation in combat or combat-related 
activities.   

Service medical records make no reference to combat.  In 
October 1966, the veteran was treated for low back pain 
following heavy lifting.  Objective examination was negative.  
No chronic back disability was indicated.  He was seen in May 
1968 with complaints including fine tremor of the hands for 
one to two years, slight nervousness, heat intolerance, 
occasional tachycardia, easy fatigue and occasional insomnia.  
Physician examination disclosed a normal thyroid gland, a 
fine tremor of the hands at rest and on intention, 
questionable very early exophlthalmos.  The impression was 
hyperthyroidism and rule out chronic anxiety.  He was 
provided laboratory testing in May 1968, at which time his 
serum PBI was 4.8 micrograms / 100 milliliters with the 
normal range of 3.5 to 8.0.  

He was seen in March 1969 with a chief complaint of 
"personal problems."  He was described as slightly nervous, 
with no overt symptoms of hyperthyroidism except for tremor, 
no weight loss.  Physical examination showed blood pressure 
120/85, thyroid was negative, with negative proximal muscle 
weakness.  The entry then appear to read "No Sx" [no 
symptoms], Rx-necessary."  At his separation evaluation in 
January 1974, he specifically denied recurrent back pain.  He 
also denied frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  The 
veteran's psychiatric and orthopedic evaluations at that time 
were normal.  He was discharged from active service that 
month.

The veteran filed his initial claim for VA compensation in 
September 1992.  He identified the disability for which he 
was seeking service connection as a low back injury of 1966.  
He made no reference to PTSD or a psychiatric disability.  In 
a November 1992 rating determination, the low back pain 
secondary to lifting in October 1966 was noted.  However, it 
was also noted that this condition was considered 
asymptomatic later that month.  As a result, service 
connection was denied.  The veteran was notified of this 
determination in December 1992.  A timely notice of 
disagreement to this determination was not received by the 
VA.

In November 1994, the veteran requested copies of his 
military service records, including the treatment for low 
back pain in October 1966.  The records requested by the 
veteran were sent to him by the RO in December 1994.  

In a December 1996 evaluation, the veteran admitted to heavy 
alcohol use of a quart or more per day for 20 years.  
Electrodiagnostic evaluation indicated no electrodiagnostic 
evidence to suggest a lumbosacral radiculopathy or a 
peripheral neuropathy.  Restrictions in alcohol intake were 
recommended.

In February 1997, the veteran filed a claim seeking 
entitlement to service connection for PTSD.  He also 
petitioned to reopen the previously denied claim for service 
connection for a back disability.  The veteran noted 
treatment for this condition from 1992 to the present.

Outpatient treatment records were obtained by the RO.  These 
medical records include a report with a date difficult to 
read.  The veteran's age was given as 49 (his date of birth 
is July 1947, thus indicating the record was prepared during 
the one year span from July 1996).  He complained of low back 
pain for 20 years.  Assessment was low back pain compatible 
with degenerative joint disease.  A September 1996 report 
disclosed that the veteran requested an Agent Orange 
examination and complained of periods of depression and not 
sleeping well.  He was referred and it was noted he had 
cannabis abuse, alcohol abuse and cocaine abuse, the last in 
remission.  He reported fatigue, troubled sleep, and 
depressed mood most of the time.  He felt worthless and had 
recurrent thoughts of deaths.  He also complained of feeling 
keyed up, irritable and with muscle tension.  Reportedly 
these symptoms had been present for "several years," but 
were worse lately.  Objectively he appeared chronically 
depressed and mildly anxious.  When he was seen in November 
1996, the assessment included dysthymic disorder, multiple 
substance abuse (alcohol and cannabis, in partial remission) 
and rule out PTSD.  It was noted that the claimant was a 
Vietnam veteran of "combat."  He appeared moderately 
anxious and sad.  In January 1997, he complained of intrusive 
thoughts about the war.  Assessment was that he was in good 
contact with reality, no overt psychosis, he appeared anxious 
and moderately depressed, due to probably PTSD.

A February 1997 report notes a diagnosis including PTSD, 
alcohol abuse and withdrawal symptoms.  His past history 
included being stabbed in the chest and surgical treatment in 
1985.  A summary of VA hospitalization in March and April 
1997 shows that claimant gave a history of multiple substance 
abuse for many years, with initial use of alcohol at age 12.  
He also reported low back pain for 30 years, with radiation 
for seven years.  He had a stab wound of left chest in 
"1976."  He further gave a history of depression, anxiety, 
PTSD and "flashbacks to Vietnam."  He stated he hears 
mortars, "people yelling", and "choppers".  He gave a 
history of physical and sexual abuse in childhood, starting 
at age 7.  He reportedly had a long history of low back pain, 
depression, anxiety and symptoms of PTSD.  He was noted to 
relate a history of depression linked with military 
experiences with insomnia, nightmares of Vietnam, most likely 
PTSD.  

An August 1997 psychological assessment noting that the 
veteran had received substance abuse treatment.  It was 
indicated that he was given the MMPI-2 test, but it was 
invalid due to over reporting of psychopathology.  He stated 
he was sexually abused as a child.  He served in Vietnam with 
a "combat support unit", which was awarded the Presidential 
Unit Citation and he participated in "combat."  He stated 
he continued to experience intrusive thoughts of "war 
experiences."  Depression and anxiety were noted.  The 
depression and anxiety symptoms were associated with several 
stressors involving trauma associated with long-term sexual 
abuse as a child and to "war-related experiences."  The 
veteran was diagnosed with PTSD, alcohol dependence, a 
dysthymic disorder, borderline and paranoid features, and 
chronic low back pain.  The veteran's stressors were noted to 
be exposure to combat and repeated sexual abuse as a child.

An August 1997 report from a psychiatrist reflects the 
veteran gave a history of serving in a "combat construction 
company" and afterwards experienced "flashbacks" 
nightmares, increased anxiety and depression, and recurrent 
and intrusive thoughts of the "trauma."  Diagnosis included 
PTSD with depressive features and alcohol abuse in remission.  
The date of onset of the disabilities was listed as 
"1980's".  

In April 1997, the RO advised the veteran that VA had 
previously denied the claim of service connection for a back 
disability in December 1992.  The veteran was requested to 
provide new and material evidence in support of his claim.

In June 1997, the veteran indicated treatment at a VA Medical 
Center (VAMC) in Texas.  Additional treatment records were 
obtained by the RO.  In an April 1994 outpatient treatment 
report, it was noted the veteran had sustained low back pain 
for the last 16 years.  (This would place the onset well 
after his discharge from active service in 1970.)  Treatment 
for alcohol dependence was also noted.

In a July 1997 psychiatric evaluation, the veteran contended 
that he had worked in a combat construction unit during his 
service in Vietnam.  The veteran reported that his unit was 
"frequently ambushed" with sniper fire.  The veteran was 
not wounded.  He had several friends killed during his active 
service, including a [redacted] and a man named [redacted].  
It was indicated that the veteran was not present at their 
deaths, but did see their bodies later.  It was also 
contended that the veteran was with a medivac team and 
handled dead bodies.  He complained of flashbacks to his 
Vietnam experiences.  The veteran was diagnosed with PTSD.

A July 1997 peripheral neuropathy evaluation noted that the 
veteran had a long history of alcohol abuse dating back to 
1966.  A MRI study that month revealed multilevel disc 
disease and associated neural femoral narrowing, especially 
at the L3-S1 levels.  There was focal disc extrusion at L2-
L3.  Loss of vertebral height was seen at L1 consistent with 
compression.  The examiner's impression was of low back pain 
without evidence of acute lumbar radiculopathy.  Evidence of 
a disc protrusion in the lower lumbar spine was indicated.  
The examiner also noted evidence of peripheral neuropathy 
that was most likely related to alcohol abuse and not due to 
the spine condition.  The evaluator did not associate the 
back disability to the veteran's injury in service in October 
1966.

In December 1997, the RO contacted the veteran and requested 
that he provide the dates and places of his military 
assignments and his specific duties at each location.  He was 
asked to identify for the VA the events or experiences he 
found most upsetting.

In May 1998, the veteran received a statement from the 
Department of the Air Force in a "partial" response to his 
April 1998 application for correction of military records.  
The veteran had requested the correction of his DD Form 214 
to reflect the award of the "Presidential Unit Award."  He 
had also requested a "printout" of all his awards and 
decorations.  The Air Force requested a current mailing 
address.  It was noted that the veteran's 4 Jan 1974 DD form 
214 reflects the award of the Air Force Longevity Service 
Award and the Presidential Unit Citation.  "However, it does 
not reflect your remaining period of service in Vietnam, and 
does not contain two unit awards for your service in Vietnam: 
Republic of Vietnam Gallantry Cross with Palm and Air Force 
Outstanding Unit Award with V."  It was noted that the 
veteran's case would be held for 60 days pending receipt of 
the requested information.  Further action is not indicated.  
The May 1998 statement of the United States Air Force makes 
no reference to any award indicating personal participation 
in combat with the enemy.

In January 1997, a VA counselor noted that the veteran had 
been receiving treatment at a Texas VA Outpatient Treatment 
Clinic for a psychiatric disability and PTSD.

In an undated response to the RO's request for information, 
the veteran noted that from May 1969 to January 1970 he would 
help with the loading and unloading of the wounded and dead.  
He also indicated that he would help identify the dead.  It 
was noted that Sergeant [redacted] was killed in December 
1969.  He indicated that this person was a very good friend.  
In a similar statement, the veteran noted that a Private 
[redacted] was killed in action when he stepped on a mine.  
It was noted that Private [redacted] was a childhood friend, a 
schoolmate, and a personal friend.  It was indicated that his 
death was a shock to everyone who knew him.  The veteran also 
indicated that he had numerous symptoms including, but not 
limited to, flashbacks, anxiety, depression, nerves, 
headaches, aching feet, constant back pain, nightmares, 
feelings of suicide, hopelessness, anger, and an inability to 
maintain relationships.  It was contended that all of these 
symptoms had persisted on and off since his return from 
Vietnam.

The veteran noted additional treatment for depression, 
anxiety, and PTSD at VAMCs within Texas.  Additional 
outpatient treatment records were obtained by the RO noting 
sporadic treatment of the veteran's alcohol abuse, back pain, 
and alleged PTSD.

In a substantive appeal of December 1998, the veteran noted 
treatment for PTSD. 
In the Supplemental Statement of the Case issued in September 
1999, the RO indicated that the veteran had submitted a 
statement indicating that individuals named [redacted] and 
[redacted] were killed in Vietnam.  It was indicated that a 
review of the Vietnam Veterans Memorial Directory of Names 
did not list these people in this directory and the veteran 
had failed to submit a stressor event that could be verified.

The veteran's representative prepared written argument in 
November 1999 and February 2000.

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Back Disability.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

In the Statement of the Case issued by the RO in April 1998, 
the RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.156 and also used language invoking the standards 
utilized by the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) in deciding this case.  In Colvin, the Court 
determined that new and material evidence required that the 
evidence was reasonably likely to change the outcome when 
viewed in light of all the evidence of record.  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
determined that the Court's definition of new and material 
evidence imposed a higher burden on claimants than the VA 
regulatory definition because it specifically focused on the 
likely impact the new evidence submitted will have on the 
outcome of the claim.  In this case, the Board has reviewed 
this issue under the current standard articulated in Hodge.  
The Board finds that the RO effectively ruled under both the 
now invalid standard in Colvin and the correct standard in 
Hodge.  In particular, since the RO found the additional 
evidence was cumulative, and thus not new, the citation to 
the now invalidated Colvin standards as to materiality would 
be moot, as it was therefore not necessary for the RO to rule 
upon materiality.  Consequently, since the veteran was 
provided both the criteria and a decision in accordance with 
Hodge by the RO, it is not prejudicial for the Board to 
proceed with the adjudication of this claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Even if the veteran has a back disability at this time (as 
indicated by the recent VA examination), such a disability 
would still need to be shown as associated with the veteran's 
active service.  In this case, the veteran himself has 
supplied no new competent medical evidence to support the 
theory that his current back disability is related to 
service.  While the recent treatment records appear to 
indicate some form of back disorder, the evaluators have 
failed to associate this disability with the veteran's active 
service.  The treatment records obtained by the RO fail to 
show that any physician has linked the current back 
disability with his period of active service many years ago.

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).

Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  Thus, unless, and until, the 
veteran provides competent medical evidence that would 
provide a basis to reopen this claim, the Board may not 
unilaterally adjudicate the merits of a claim decided by the 
RO many years ago.  Accordingly, the application to reopen 
the previously denied claim of entitlement to service 
connection is denied.  


III.  Entitlement to Service Connection for PTSD.

A.  Alleged "Stressor" Event(s)

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1999).  While 
several evaluations have failed to diagnose the veteran with 
PTSD, records do note PTSD.  These records reflect a number 
of alleged potential "stressor" events, before, during and 
after service.  It appears that at least some of the 
diagnoses of PTSD are founded upon the existence of alleged 
"stressor" events in service.  The Court has held that the 
truthfulness of evidence must be presumed for the purposes of 
determining whether the veteran's claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  In light of the clinical records references to PTSD, 
some of which appear to associate the disorder with events in 
service, and because the veteran's evidentiary assertions 
concerning the alleged stressors must be accepted as credible 
for the limited purposes of determining whether the claim is 
well grounded, the Board must find the claim of entitlement 
to service connection for PTSD is well grounded.  

The duty to assist includes obtaining medical records and 
examinations when indicated by the facts and circumstances of 
the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the (statutory duty to 
assist) also includes VA assistance in obtaining relevant 
records from private physician when (the veteran) has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

In this case, the veteran has not specified the existence of 
any documents that would support his claim that the RO has 
not either obtained or attempted to obtain. Accordingly, the 
duty to obtain pertinent documents has been met.  In this 
regard, the Board notes that the veteran appears to receive 
sporadic treatment of his alleged PTSD condition at VAMCs.  
However, additional records noting continuous medical 
treatment for PTSD will not supply a basis to conclude 
service connection is warranted for PTSD for reasons that 
will be explained below.  Accordingly, additional outpatient 
treatment records from a VAMC from 1996 to the present would 
not provide a basis to allow this claim.  Accordingly, the 
Board will not attempt to obtain additional treatment 
records.

The next question to be addressed in the context of the duty 
to assist is whether the Board is required to submit this 
case to the CRUR in a further attempt to obtain evidence that 
would verify the alleged stressors.  The Board does not find 
this step is warranted for two reasons.  First, because the 
claimant has failed to supply specifics as to alleged 
stressor events.  Second, and more fundamentally, addition 
records from the CRUR could not rectify the record that 
veteran has already created as to the determinative question 
in this case which is one of fundamental crediblity.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD, codified 
at 38 C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996). 

The record before the Board demonstrates that PTSD has been 
indicated.  The veteran has reported that he was exposed to 
stressful incidents in active service that resulted in PTSD.  
Some medical providers, though by no means all, appear to 
have accepted the veteran's account of his experiences as 
supporting a diagnosis of PTSD.  None of them, however, has 
actually identified an event in service as the stressor or 
stressors that supports the diagnosis of PTSD.  As stated by 
the Court, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). 

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (1995).  Whether or not a veteran "engaged in combat 
with the enemy" must be determined through recognized 
military citations or other service department evidence.  In 
other words, the claimant's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

The veteran clearly has attempted to establish his status as 
one who engaged in combat with the enemy.  For purposes of 
this determination, the Board will assume without deciding 
that there is a service department record that would support 
a finding that he "engaged in combat with the enemy."  
Specifically, that record is a computer print out of service 
administrative data which contains a line headed "Combat - 
Record" with an entry "Tet 69."  The Board notes in 
passing that his decorations and awards otherwise simply 
reflect the Vietnam Service and Campaign Medals, indicating 
he served in Vietnam, but lack any indicator of his personal 
participation in combat or combat-related activities.  His 
reported duties manifestly fail to indicate he had a combat 
assignment.

In addressing the requirements of 38 U.S.C. § 1154(b) in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the Court of 
Appeals for the Federal Circuit held that the statute "makes 
it abundantly clear that special considerations attend the 
cases of combat veterans."  Section 1154(b) does not, 
however, create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected.  
The veteran must still meet his evidentiary burden with 
respect to service connection.  Nevertheless, section 1154(b) 
does considerably lighten the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  In this regard, section 
1154(b) sets forth a three-step, sequential analysis that 
must be undertaken when a combat veteran seeks benefits under 
the method of proof provided by the statute. As the first 
step, it must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  As the second step, 
it must be determined whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service."  The statute provides that if these two 
inquiries are met, the Secretary "shall accept" the veteran's 
evidence as "sufficient proof of service-connection," even if 
no official record of such incurrence exists.  Thus, if a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged injury 
or disease is service-connected.  This presumption is, 
however, rebuttable.  The VA may rebut the presumption by 
presenting "clear and convincing evidence to the contrary."  
Thus, as the third step in the analysis, it must be 
determined whether the government has met its burden of 
rebutting the presumption of service connection by "clear and 
convincing evidence to the contrary."  The Court further held 
that in making the determination as to the first two steps of 
the analysis required by 38 U.S.C.A. § 1154(b), the veteran's 
evidence standing alone must be examined for its crediblity; 
the veteran's evidence may not be weighed against contrary 
evidence.  It is only in the third step that evidence 
contrary to the veteran's claim of service connection comes 
into play.  Id. at 392-394.

In Kessel v. West, 13 Vet. App. 9 (1999) (en banc), the Court 
affirmed a Board decision which denied service connection for 
residuals of a head injury with syncope (a faint or swoon), 
and possible brain lesion, claimed to have been incurred in 
combat during World War II.  The appellant argued on appeal 
that he was entitled to the benefit of 38 U.S.C. § 1154(b), 
and that under that statute his claim can only be denied, as 
held in Arms v. West, 12 Vet. App. 188 (1999), if the 
evidence to the contrary rises to the level of "clear and 
convincing" evidence, which is a weight greater than the 
"preponderance" standard used by the Board.  In regard to the 
construction of section 1154(b), the Court noted the term 
"service-connection" is used in all three sentences of that 
provision. Because the subject matter in all three sentences 
is the same, the term "service-connection" therefore must 
have the same meaning throughout.  In defining the term 
"service-connection" the Court, "in an unbroken line of 
cases" since Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table), has held 
that that term, as used in section 1154(b), refers to proof 
of incurrence or aggravation of a disease or injury in 
service, as opposed to the legal standard for establishing 
entitlement to payments for disability.  Medical nexus 
evidence and evidence of a current disability are still 
required to be submitted.  There is nothing in the statutory 
language of 38 U.S.C. §§ 1154(b) or 5107, or the Court's case 
law, to suggest that the meaning of the phrase "service 
connection" somehow changes during the adjudication process 
once the appellant has submitted a well-grounded claim. 
Further, equating the section 1154(b) phrase "service 
connection" with service incurrence or aggravation fulfills 
the stated purpose of the statutory provision, which is "to 
overcome the adverse effect of a lack of official record of 
incurrence or aggravation of a disease or injury and 
treatment thereof."  In the combat arena, the Court notes 
that "the injured are not likely or expected to fill out 
forms; front line medics are too involved with saving lives 
to document injuries and file reports; and what medical 
records might be generated are liable to be misfiled, lost, 
or destroyed.  Yet, at the same time, the House Report [which 
accompanied the passage of the legislation creating section 
1154(b) in 1941] explained that it was not instituting an 
automatic award of benefits because of combat service ...." 
Accordingly, for the above reasons, Arms is overruled.), 
appeal filed, No. ____ (Fed. Cir. filed Oct. 13, 1999).

In his undated response to the December 1997 request for 
specific information concerning events in service claimed as 
"stressors," the appellant reported his duties in service 
included loading and unloading of the wounded an dead, and 
assisting in identifying the dead.   He has made further 
comments to indicate this was not an isolated event but was 
an assignment he performed from May 1969 to January 1970.  
The Board finds this claim is not consistent with the 
"circumstances, conditions, or hardships" of service as the 
service department records demonstrate his assigned duty was 
as a cook in a civil engineering unit, and contain no 
indication his duties in service involved the handling of 
dead or wounded in any way.  

In that same statement the claimant reported the deaths of 
two friends in service.  He has noted the death of a person 
named [redacted] during his active service in Vietnam in 
December 1969.  The RO has specifically refuted this 
assertion, noting that no service person with the name of 
"[redacted]" was killed in the Vietnam War.  The veteran 
also alleged that an "[redacted] was killed in action when 
he stepped on a mine during the veteran's active service in 
Vietnam.  In July 1997, the veteran asserted that while he 
did not see this death, he actually saw the bodies of both 
[redacted] and [redacted].  The RO has indicated that a 
person by the name of "[redacted] did not die in service 
in Vietnam.  The Board notes that the Vietnam Veterans 
Memorial Directory shows does not show a [redacted] as a 
fatality in Vietnam, but does reflect that an [redacted]
did die in service in October 1967.   Even if the Board 
assumed that [redacted] and [redacted] was the same 
individual, this would not support the claim.  Clearly, the 
date of death of [redacted] would preclude the 
possibility that the veteran saw the body in Vietnam as he 
alleged, as the death occurred long before the appellant's 
overseas service in that country.  

With regard to these key events, even assuming the standard 
to reject the veteran's evidentiary assertions is "clear and 
convincing evidence to the contrary," that standard has been 
met.  The records concerning the deaths of these individuals 
demonstrated beyond dispute that they did not occur during 
the veteran's service in Vietnam.  Indeed, one individual 
named by the claimant is not shown as a fatality during the 
war.  As to the other individual, it is obvious that if the 
name provided by the claimant does match a known fatality, 
this individual did not die during the time the claimant was 
in Vietnam.  

With respect to any other events inservice, the veteran's 
statements have been extraordinarily vague.  He has mentioned 
"frequent ambushes" apparently involving sniper fire, 
hearing "mortars," "people yelling" and "choppers."  
There has been reference to other "war related trauma" of 
unspecified character.  When requested to provide any 
specifics, he was silent.  The Board therefore concludes that 
his assertions are not credible without regard to any 
contrary evidence.  The veteran has effectively contradicted 
himself by asserting events and then when requested to 
provide the slightest details whatsoever, failing to respond 
or even mention these events.  Instead, he switched to 
stories that have been shown to be inconsistent with the 
circumstances of his service or flatly false.  The internal 
contradictions of the veteran's statements make his 
assertions not credible, and thus not "satisfactory" as 
required by the statute. 




B.  Evidentiary Assertions of Subjective Symptoms

The problem of the claimant's crediblity arises again in 
another context in this matter.  Not only is the question of 
whether an event in service was of sufficient quality to 
constitute a "stressor" that could cause PTSD a subjective 
matter (Cohen v. Brown, 10 Vet. App. 128 (1997)), so too are 
many of the manifestations of PTSD, including the 
"reexperiencing" of the alleged trauma by recurrent and 
intrusive distressing recollections, recurrent distressing 
dreams of the event, or acting out or feeling as if the 
traumatic event were recurring.  Manifestly, there is no 
objective method of ascertaining the content of the 
claimant's thoughts.  The only access to the content of the 
claimant's thought is through his own subjective statements 
or assertions.  Thus, the existence of the subjective 
symptoms of PTSD is not simply a medical question, but an 
adjudicative question involving a credibility determination.   
While the reexperiencing may occur in service, it must occur 
after service to establish the existence of a current 
disability.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) have no bearing on the events post service and can 
not be invoked to obtain any evidentiary advantage.  
Moreover, the Board must point out that a finding against the 
claimant as to this question provides an alternative basis 
for denial of the claim apart from the question of a verified 
stressor.  Thus, even if an event claimed as a stressor could 
be verified, a finding of a lack of crediblity as to the 
veteran's evidentiary assertions concerning subjective 
symptoms would still bar favorable action on the claim. 

To comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."

In his undated response to the RO's request for details 
concerning stressor events, the claimant reported the 
existence of symptoms, including "flashbacks" and 
nightmares "on and off" since service in Vietnam.   The 
record shows no reports of such symptoms on the examination 
for separation from service in January 1974.  In fact, he 
specifically denied he then had or previously had frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.   When the appellant filed his original 
claim for service connection in 1992, he mentioned no 
psychiatric disability whatsoever.  In an August 1997 
psychiatric report, it was noted that the veteran's symptoms 
had their onset in the "1980's."  Obviously, there is a 
fundamental contradiction between the assertion that symptoms 
had been present since service in Vietnam and the flat denial 
of the existence of such symptoms at the separation 
examination in 1974, the failure to claim a psychiatric 
disability of any sort in 1992 and the statement that 
symptoms had only been present since the 1980's recorded for 
treatment purposes in 1997.   The record further demonstrates 
that the medical providers found the MMPI-2 test results in 
August 1997 invalid due to over reporting of psychopathology.  
This again is evidence that the appellant's evidentiary 
assertions are not credible when his interests in a claim for 
service connection for a psychiatric disability are involved.

The contradiction between the current and earlier evidence as 
to the presence or absence of subjective symptoms of PTSD 
alone would undermine the probative value of any medical 
diagnosis of PTSD purportedly based upon an alleged 
"stressor" event in service.  Beyond this defect, however, 
there is again the basic fact that demonstrably false 
evidentiary assertions have been submitted in pursuit of a 
claim for compensation benefits for PTSD.  Finally, the 
record also shows evidentiary assertions have been presented 
as to potential "stressor" events both before and after 
service.  These include physical and child abuse prior to 
active service and an event in which the veteran was stabbed 
in the chest post service and required surgery.  There is 
medical evidence linking the diagnosis of PTSD, at least in 
part, to events that did not take place in service.

The record before the Board demonstrates that the only events 
alleged by the veteran as "stressors" in service that are 
subject to independent confirmation concern the deaths of the 
two comrades.  The record further demonstrates that those 
accounts are not simply unsupported but are shown to be 
false.  This places the claim in a very different category 
from the situation where allegations about events in service 
remain unconfirmed.  Where a party seeking to establish 
entitlement to a benefit is demonstrably shown to submit 
false evidence, his crediblity is shattered.  Even if the 
party again changed his account to advance other events as a 
stressor and one or more of those events were confirmed, it 
could not undo the fatal damage the claimant has inflicted 
upon his quest for this benefit.  Having first advanced a 
false statement and then having contradicted that first 
statement with another account, he can not reasonable expect 
any rational fact finder to believe his evidentiary 
assertions.  No purpose could now be served by further 
development as nothing can now restore his credibility, since 
all the additional evidence could do would be to add further 
evidence of the contradictions that have destroyed the 
appellant's credibility.  In this context, and under the 
authority of Bethea v. Derwinski, 2 Vet. App. 252 (1992), the 
Board finds the memorandum decision in Pruitt v. West, No. 
97-381 (U.S. Vet. App. Mar 6, 1998) to contain particularly 
persuasive reasoning as to the appropriate course of action 
to be followed when false evidentiary assertions are advanced 
by a veteran in a claim for service connection for PTSD.  As 
the Court stated:

This claim for benefits has been grounded on what 
now has been found to be a false claim to combat-
related stress.  When faced with this reality, the 
stress from having been in combat shifted to 
hardship of Army life and severe Korean weather.  
The appellant, now having been found by the Board 
to have lacked credibility by falsely claiming 
combat experience, is hardly in a position to 
continue his quest for benefits.  He has expended 
resources of VA and this Court at the expense of 
delaying legitimate claims.  Such conduct on his 
part could well violate 18 U.S.C. § 1001 (false 
statement), but, in any event, he has done a great 
disservice to those who have service in our armed 
forces and honorably pursued veterans benefits in a 
system having no room for one falsely claiming 
combat related disabilities.

In this case, the appellant has argued his most, or one of 
his most, traumatic experiences in the combat zone was the 
death of two friends, and that assertion is shown to be 
false.  There is no justification for the expenditure of the 
resources of VA to further pursue this matter at the expense 
of delaying legitimate claims.  In light of the foregoing, 
the Board concludes the preponderance of the evidence is 
against the claim for service connection for PTSD.  Although 
the veteran is entitled to the benefit of the doubt when the 
evidence supporting a grant of his claim and the evidence 
supporting a denial of the claim are in an approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the overwhelming preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1990).  As stated by the Court, where the 
"preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt doctrine has no 
application.  Id. at 56.  A "properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in approximate balance." Id. at 58.  
In this case, for reasons cited above, the preponderance of 
the evidence is against the claim. 



ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for a 
back disability remains denied.

Entitlement to service connection for PTSD is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

